43 N.Y.2d 762 (1977)
In the Matter of John A. Bal, Jr., Appellant,
v.
Patrick V. Murphy, as Police Commissioner of the City of New York, Respondent.
Court of Appeals of the State of New York.
Argued November 9, 1977.
Decided December 14, 1977.
Barry Berkman and Thomas Silbiger for appellant.
W. Bernard Richland, Corporation Counsel (Ronald E. Sternberg and Leonard Koerner of counsel), for respondent.
Chief Judge BREITEL and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and COOKE concur.
*763MEMORANDUM.
Judgment affirmed.
The commissioner's determination is supported by substantial evidence and the sanction imposed is not so disproportionate as to warrant judicial correction (Matter of Alfieri v Murphy, 38 N.Y.2d 976; Matter of O'Connor v Frank, 38 N.Y.2d 963; Matter of Pell v Board of Educ., 34 N.Y.2d 222).
Though petitioner's record includes some commendations, it also reveals a pattern of repeated violations of police regulations for which he previously had been disciplined and which, along with the present ones, could be found to manifest either an unwillingness to obey orders or otherwise adapt to the disciplines required of a police officer. The commissioner had a right to take these in account in his disposition (Matter of Slominski v Codd, 52 AD2d 762, affd 41 N.Y.2d 1086). Moreover, while, as the commissioner himself noted, none of the infractions involved lack of integrity, it was within the commissioner's province to premise his findings on the "requirements [for] order, authority, and discipline" which he decided petitioner had failed to meet (see People ex rel. Guiney v Valentine, 274 N.Y. 331, 334; People ex rel. Masterson v French, 110 N.Y. 494, 499).
Judgment affirmed, without costs, in a memorandum.